         Case 1:19-cr-00012-VSB Document 196 Filed 12/24/19 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 24, 2019

BY ECF
Honorable Vernon S. Broderick                          The parties are directed to appear for a status conference
United States District Judge                           on January 3, 2020 at 2:30 p.m.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007                                                                                12/26/2019


       Re: United States v. Pinkney, et al., 19 Cr. 12 (VSB)

Judge Broderick:

        The Government writes respectfully to request an adjournment of the trial in this matter,
which is currently scheduled to begin on January 13, 2020, at 9:00 A.M., as well as all deadlines
related thereto. As the Court is aware, since this Court set a trial date in this matter, a number of
defendants have applied to the Southern District of New York’s Young Adult Opportunity
Program (“YAOP”).

        The Government understands that the application submitted by defendant Shakur Pinder,
the sole remaining defendant in this case, is currently under review, but that the YAOP program
does not expect to render a decision before mid-January 2020. Therefore, Government respectfully
requests that the Court adjourn the current trial date, and all deadlines related thereto, pending the
outcome of Mr. Pinder’s application, which will also permit continued discussions between the
Government and defense counsel regarding a pretrial disposition with respect to Mr. Pinder. The
Government has conferred with counsel for Mr. Pinder, who joins in this request.

        The parties further request that the Court set a status conference for the end of January for
the parties to appear and advise the Court of the status of Mr. Pinder’s application and this case.
Finally, with the consent of defense counsel, the Government respectfully requests that time be
excluded under the Speedy Trial Act through the date of the next conference.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                 By: /s/ Jarrod L. Schaeffer
                                                     Jarrod L. Schaeffer
                                                     Daniel S. Nessim
                                                     Assistant United States Attorneys
                                                     Tel: (212) 637-2270 / 2486
